Citation Nr: 1800767	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-23 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine, to include on an extraschedular basis.

2.  Entitlement to service connection for left lower extremity radiculopathy, as secondary to service-connected DDD of the lumbar spine.

3.  Entitlement to service connection for right lower extremity radiculopathy, as secondary to service-connected DDD of the lumbar spine.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel


INTRODUCTION

The Veteran had verified periods of active duty for training (ACDUTRA) in the Army Reserves, including in July 1994, August 1996, July 1997, and May 1998.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In February 2016, the Board denied entitlement to an increased rating in excess of 20 percent for DDD of the lumbar spine, and remanded the issues of entitlement to service connection for radiculopathy of the left and right lower extremity, as secondary to DDD of the lumbar spine, to the Agency of Original Jurisdiction (AOJ) for further development.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In March 2017, the Court granted a Joint Motion for Partial Remand (JMPR) vacating the Board's February 2016 decision regarding entitlement to an increased rating in excess of 20 percent for DDD of the lumbar spine and remanding the matter for further development.  The Court also noted in the JMPR that the issue of entitlement to a TDIU was properly raised by the record and must be considered as part of the claim for increased compensation under Rice v. Shinseki, 22 Vet. App. 447, 452-54 (2009); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009).  Accordingly, that issue is also currently part of the instant appeal.  The case has now returned to the Board for additional appellate action.

The Board notes that the issues of entitlement to an increased rating for a left knee strain; entitlement to an increased rating for tender scars, right leg, residuals of peroneal nerve release surgery; entitlement to an increased rating for right foot drop due to impairment of the external popliteal/common peroneal nerve; entitlement to an increased rating for patellofemoral syndrome of the right knee; and entitlement to a temporary 100 percent evaluation for patellofemoral joint dysfunction, right knee status post right peroneal nerve have also been certified for appeal; however, the Veteran requested a Board hearing regarding these issues and therefore they will be addressed separately from the instant matters.

The issues of entitlement to an increased rating in excess of 20 percent for DDD of the lumbar spine and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the Veteran has diagnosed radiculopathy of the left lower extremity that is related to her service-connected DDD of the lumbar back.

2.  Resolving all reasonable doubt in favor of the Veteran, her diagnosed radiculopathy of the right lower extremity is related to her service-connected DDD of the lumbar back.


CONCLUSIONS OF LAW

1.  The criteria for service connection for radiculopathy of the left lower extremity have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for radiculopathy of the right lower extremity have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107; 38 C.F.R.; 38 C.F.R §§ 3.102, 3.159, 3.303, 3.307, 3.309.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Appellant nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other evidentiary development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

Concerning VA's duty to assist, the Veteran's service treatment records have been obtained; available pertinent post-service medical records have been obtained, including private treatment records identified by the Veteran; and no further outstanding records were noted by the Veteran.  The Board finds that there has been substantial compliance with the terms of the February 2016 remand, the indicated available records were obtained and a VA medical opinion addressing the specified issues was also obtained.  The Board therefore finds that no additional evidence which may aid the Veteran's claims being adjudicated herein or might be pertinent to the bases of the claims has been submitted, identified, or remains outstanding, and the Board's duty to assist has been satisfied. 

Further, there is no indication that any failure on the part of VA to provide additional notice or assistance would reasonably affect the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Bilateral Lower Extremity Radiculopathy

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

Service connection is also provided for a disability, which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

A.  Right Lower Extremity

The Veteran contends that service connection is warranted for neurological impairment of the right lower extremity as secondary to service-connected DDD of the lumbar back.  The record contains some medical and lay evidence in support of the claim; VA clinical records dating from March 2004 document complaints of radiating pain down the right and left legs in connection with treatment for low back pain, with the left being worse than the right.  An April 2005 VA examination stated that the Veteran brought an electromyography (EMG) report to the examination with her which documented problems with S1 radiculopathy.  The examiner noted that the Veteran complained of flare ups associated with her back pain, described as "electrical shocks" down her left side.  The examiner diagnosed the Veteran with mild S1 radiculopathy.  

However, a June 2006 VA examination indicated that, although she reported loss of sensations over the whole left foot up to the ankle, she reported normal sensations on her leg, and such sensation loss was not compatible with radiculopathy.  The examiner further noted that her MRI scan did not show any nerve root compression, which could give rise to radiculopathy.  An August 2006 private neurology note did not indicate a diagnosis of radiculopathy, but instead stated the primary diagnosis upon review of the Veteran's MRI scan of spinal stenosis, which involves back pain and leg numbness.  An April 2008 VA examination likewise found no objective evidence of nerve root compression or radiculopathy.  As noted in a July 2010 VA examination, the Veteran reported intermittent dull pain radiating down the lateral right lower extremity, with tingling and numbness in the right lateral leg and foot, with several instances of urinary incontinence and bedwetting.  However, the examiner noted that EMG testing in January 2010 was normal with no evidence of polyneuropathy or lumbosacral radiculopathy of the lower extremities.  A May 2012 VA examination acknowledged the inconsistent EMG evidence related to S1 radiculopathy and indicated that the Veteran's complaints of aching, numbness, weakness, and tingling in her lower extremities did not represent a separate and distinct nerve condition.  Instead, the examiner stated that her long history of numbness and tingling, that is paresthesias, were part and parcel of her lumbar spine condition and the result of her degenerative disease of the lumbar spine and facet osteoarthritis.  A December 2013 private EMG study indicated mild, chronic, right peroneal neuropathy, but found that there was no evidence of lumbar radiculopathy or of generalized peripheral neuropathy based upon the study.

The Veteran again had an EMG study conducted in March 2014 by a private examiner.  The examination revealed results that "could be due to right S1 radiculopathy."  The examiner noted that this opinion was based solely on the absence of a right tibial H-reflex, and that there were no other findings to support such a diagnosis.  A May 2014 VA examiner indicated moderate radiculopathy of the right lower sciatic nerve based upon the in-person examination and review of the March 2014 EMG results.  The Veteran underwent surgery in June 2014 in order to alleviate peroneal nerve entrapment associated with her service-connected right knee, in an attempt to alleviate right lower extremity pain and nerve compression.  After experiencing complications related to the surgery, the Veteran underwent a VA examination in July 2015 where the examiner noted that the Veteran had intermittent pain, paresthesias and/or dysesthesias and numbness in her right and left lower extremities attributable to a peripheral nerve condition.  The examiner also noted that the Veteran had right foot drop incomplete paralysis in her sciatic nerve, popliteal nerve and anterior tibial nerve.  The Veteran was subsequently service connected for residuals of peroneal nerve release surgery and right foot drop due to impairment of the external popliteal/common peroneal nerve in September 2015.

The Board remanded the issue in February 2016 in order to determine if the Veteran's symptoms were related to radiculopathy disabilities in her left and right lower extremities, or whether her neurological symptoms were instead related to the disabilities she was service connected for in September 2015.  The Board subsequently received results from a private EMG study conducted in December 2015.  The examiner indicated that there was no strong electrodiagnostic support for an L5 radiculopathy on the right side, but noted continued evidence for a length-dependent, sensory axonal polyneuropathy.  In a July 2017 VA examination, the examiner indicated that there was not enough objective evidence to support a diagnosis of lower extremity radiculopathy separate from the Veteran's right common peroneal nerve deficit.  Lastly, the Veteran underwent another private EMG study in September 2017 in which the examiner stated that the findings could be consistent with right S1 radiculopathy, but as they were mild they should not be used alone to make that diagnosis.  

Although the medical evidence related to radiculopathy of the right lower extremity does not consistently indicate an affirmative diagnosis, the Board finds that the lay and medical evidence of record is at least in equipoise regarding service connection for neurological impairment of the right leg and will resolve reasonable doubt in favor of the Veteran.  See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, all the elements necessary for establishing service connection are met and service connection for radiculopathy of the right lower extremity as secondary to service-connected DDD of the lumbar back is granted.

B.  Left Lower Extremity

As described above, the medical evidence of record is conflicting as to a diagnosis of radiculopathy related to the Veteran's DDD of the lumbar back.  Although radiculopathy was noted to be shown on a private nerve conduction study and diagnosed as S1 radiculopathy of the left lower extremity in an April 2005 VA examination, the numerous subsequent EMG studies and imaging of the Veteran's lower back did not show any indication of radiculopathy of the left lower extremity.  Additionally, though she continued to report numbness and tingling associated with her left lower extremity, the Veteran's complaints following the April 2005 VA examination indicated that her symptoms were more severe on her right side.  Examinations and testing done in 2006, 2008, 2010, and 2012 consistently report that no radiculopathy of the left lower extremity is present, and the May 2012 VA examiner indicated that the Veteran's symptoms of numbness and tingling in her left lower extremity were part and parcel of her DDD of the lower back.

Accordingly, the Board finds that the evidence is in equipoise with respect to whether she has radiculopathy of the left lower extremity that is related to her service connected back disability.  In resolving all doubt in the Veteran's behalf her claim of service connection for left lower extremity radiculopathy is granted.


ORDER

Entitlement to service connection for left lower extremity radiculopathy, as secondary to service-connected DDD of the lumbar spine is granted.

Entitlement to service connection for right lower extremity radiculopathy, as secondary to service-connected DDD of the lumbar spine is granted.


REMAND

The Board finds that a remand is necessary with respect to the remaining claims on appeal in accordance with the parties' March 2017 JMPR.  In the JMPR, the parties' agreed that the Board failed to adequately address the Veteran's request for extraschedular consideration of her DDD of the lumbar back.  The parties also agreed that the Board failed to address entitlement to a TDIU, which was reasonably raised by the record. 

The Veteran is claiming entitlement to an increased rating for her service-connected DDD of the lumbar back.  This disability is currently rated at 20 percent under the General Rating Formula for Diseases and Injuries of the Spine, diagnostic codes (DC) 5235-5243.  38 C.F.R. § 4.71a.  

The Board notes that a May 2014 VA examination indicated additional functional loss of the Veteran's lumbar spine upon repetitive testing including: less movement than normal, weakened movement, incoordination, pain on movement, disturbance of locomotion and interference with sitting, standing, and/or weight-bearing.  The record further indicates the Veteran utilizes a cane to walk and, as noted in a July 2015 VA examination, described experiencing flare-ups of pain that radiated from her lower back impacting her ability to walk.

Because this clinical picture may not be captured by the criteria of the General Rating Formula for Diseases and Injuries of the Spine, this claim must be referred for extraschedular consideration by the Director of Compensation.  See Thun v. Peake, 22 Vet. App. 111 (2008) (in exceptional case where schedular ratings are inadequate, a claim will be referred for extraschedular consideration under 38 C.F.R. § 3.321(b)).

The evidence of record also reasonably raises the issue of entitlement to a TDIU.  The Veteran indicated in an October 2014 statement that her service-connected disabilities resulted in her being unable to continue with her employment at that time, and that she was transferred to a limited term position.  Additionally, at the July 2015 VA examination, the Veteran indicated that her service-connected disabilities affected her ability to continue working at a desk job.  The Board notes that the Veteran is currently schedularly eligible for entitlement to a TDIU based upon her combined evaluation for compensation; however, the nature and extent of her employment during the period on appeal is unclear from the record.  Therefore, additional development is necessary to determine if a TDIU is warranted, including on an extraschedular basis for any applicable time period where the Veteran did not meet the schedular threshold.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the provider(s) of any outstanding private treatment she has received for her service-connected lumbar back disability and to provide authorizations for VA to obtain records of any such private treatment.  The AOJ should also obtain any outstanding VA treatment records.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is her responsibility to ensure that private treatment records are received.

2.  Invite the Veteran to submit an updated TDIU application and any information suggesting when and how her service-connected disabilities interfered with her employment or prevented her from obtaining or maintaining substantially gainful employment.

3.  After the record is determined to be complete, refer the case to the Director of Compensation for consideration of an extraschedular award for the Veteran's lumbar back disability, and if warranted for an extraschedular TDIU.  This referral should include a full statement of the Veteran's service-connected disabilities, as well as her employment, educational, and medical histories.

4.  After completion of the foregoing, the AOJ should review the record and re-adjudicate the claims.  If the claims remain denied, issue an appropriate supplemental statement of the case, afford the Veteran and her representative the opportunity to respond, and return the claims to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


